DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 recites, “A focused ion beam processing apparatus… wherein, in a transfer mode, an applied voltage of the condenser lens is set to be 80% or more…” The above wherein clause describes a “transfer mode” in which the focused ion beam processing apparatus could operate, but does not require that the apparatus operate in that mode or limit the apparatus to a particular structure specific to that mode. As such, the claim’s scope is only limited by said “transfer mode” to the extent that the claimed structure must have the physical structure necessary to perform the mode, i.e., a condenser lens with an adjustable voltage and a projection lens with a voltage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “focusing the focused ion beam that passed through the aperture on a predetermined position on the sample with the aperture as a light source.” It is unclear what is meant by this limitation since an aperture in a focused ion beam does not generate light1, and, as such, is not a light source. The limitation will be examined as best understood in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0284593 A1 [Schichi].
Regarding Claim 1:
Schichi describes a focused ion beam processing apparatus for processing a cross-section parallel to an irradiation direction of a focused ion beam with respect to a sample (abstract) comprising:
an ion source (Fig. 1 (1), para 87);
a sample stage holding a sample (Fig. 1 (13), para 88);
a condenser lens focusing ions emitted from the ion source into a focused ion beam (Fig. 1 (2), para 98);
an aperture having a slit with at least one side in a straight line shape (Fig. 1 (5)), the slit being used to mask a part of the focused ion beam focused by the condenser lens to process the sample into a desired shape (Fig. 1 (5), para 87); and
a projection lens placed in a beam path between the aperture and the sample stage (Fig. 1 (3)), and focusing the focused ion beam that passed through the aperture on a predetermined position on the sample with the aperture as a light source (paras 98-99),
wherein, in a transfer mode,
an applied voltage of the condenser lens is set to be 80% or more and less than 100% relative to an initial applied voltage of the condenser lens, wherein the initial voltage is set when the focused ion beam is focused on a main surface by Köhler illumination, 
a position of the aperture is set such that the focused ion beam is masked by the aperture with the at least one side of the aperture at a distance greater than 0 μm and equal to or less than 500 μm from a center of the focused ion beam,
an applied voltage of the projection lens is set to be an applied voltage at which an image formed by the slit of the aperture is focused on a surface of the sample, and
without scanning with the focused ion beam, the surface of the sample is irradiated at once with the focused ion beam formed in a shape of the slit, so that the shape of the slit is transferred onto the sample.
The above italicized limitation speaks to a transfer mode that is not positively claimed, but rather is descriptive of a mode in which the apparatus could operate. Since the apparatus of Schichi has adjustable voltages applied to both its condenser and projection lenses, it is capable of being adjusted to meet the above mode’s voltages. Further, the position of the aperture of Schichi is adjustable by way of the aperture driving mechanism disclosed in para 157, as such Schichi also meets the mode’s requirements for positioning the aperture.

Regarding Claim 2:
Schichi describes the focused ion beam processing apparatus of claim 1, wherein a beam size of the focused ion beam is adjustable by adjusting applied voltage of the projection lens (para 99).

Regarding Claim 3:
Schichi describes the focused ion beam processing apparatus of claim 2, wherein the slit of the aperture is in a rectangular shape (as shown in Fig. 1 (5)).

Regarding Claim 4:
Schichi describes the focused ion beam processing apparatus of claim 3, wherein the ion source is a plasma ion source (para 87).

Regarding Claim 5:
Schichi describes the focused ion beam processing apparatus of claim 2, wherein the ion source is a plasma ion source (para 87).

Regarding Claim 6:
Schichi describes the focused ion beam processing apparatus of claim 1, wherein the slit of the aperture is in a rectangular shape (as shown in Fig. 1 (5)).

Regarding Claim 7:
Schichi describes the focused ion beam processing apparatus of claim 6, wherein the ion source is a plasma ion source (para 87).

Regarding Claim 8:
Schichi describes the focused ion beam processing apparatus of claim 1, wherein the ion source is a plasma ion source (para 87).

Response to Arguments
Applicant’s arguments and amendments, see page 4 of the remarks filed 8/29/22, with respect to the indefiniteness rejections of the previous office action have been fully considered and are persuasive.  The indefiniteness rejections presented 8/29/22 are withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plate in which the aperture is formed may provide some sort of electromagnetic radiation from its heat or interactions with a charged particle beam, but an aperture is defined by its lack of substance. As such, an aperture is not a light source.